department of the treasury internal_revenue_service washington d c u0 jul se tr ep ka t kekkerekerkeerekkekk ean krrkkerrrerierriree tax_exempt_and_government_entities_division u i l kkkkekerekeekeeer rkekkekrerekkekkkee rekrekekrerkeaekek legend taxpayer a taxpayer b annuity_contract x haekrekekrekkekeeeee company n amount d me exkkekkekkekkekkekee mc kkkakkkrereeeererer amount e kekkkererekrerekeke account j hraekkkekrkrekeereekeke bank k rarer ereerererke dear rrekeekekkekeee this is in response to your letter dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request kreeeekreekrereeerrerere taxpayer a’s spouse taxpayer b was a participant in annuity_contract x a code sec_403 tax deferred arrangement offered by her former employer annuity_contract x was issued by company n taxpayer b became disabled in be taxpayer a states that he was informed that taxpayer b could qualify for medicaid assuming that certain net_worth conditions were met in an effort to meet the requirements for medicaid taxpayer a began to liquidate certain assets in an application dated ee durable_power_of_attorney requested that company n distribute the entire value of annuity_contract x to taxpayer b on date company n issued a check to taxpayer b in the amount of amount e amount d less federal withholding documentation submitted with this request indicates that on iil - a under a be amount e was deposited into account j taxpayer a’s savings account at bank k taxpayer a states that the money was taken from annuit contract x to pay taxpayer b’s medical_expenses taxpayer b died or taxpayer a states that after taxpayer b’s death he discovered that if a distribution of the proceeds from annuity_contract x had not been made to taxpayer b prior to her death that he upon taxpayer b’s death as taxpayer b’s surviving_spouse would have been eligible to make a rollover of the proceeds from annuity_contract x to an individual_retirement_arrangement ira in his own name taxpayer a states that since the intended use of the money is no longer available he should be allowed to put the proceeds into an ira even though the 60-day rollover period has expired based upon the foregoing taxpayer a requests that the service waive the day rollover requirement with respect to the distribution of amount e from annuity_contract x so that he can contribute the proceeds from such contract to an ira in his own name sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employee’s trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the coe provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of kekrerekeeekrrekeereree the property distributed such distribution to the extent so transferred shail not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defined eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee of the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and b any distribution which is made upon hardship of the employee sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distribute received the property distributed sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee’s death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_1_402_c_-2 of the income_tax regulations q a-12 provides generally that if a distribution attributable to an employee is paid to the employee’s krkreeekkrkkekrererereer a surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee q a-12 further provides that only iras described in sec_408 and b of the code are treated as eligible retirement plans for purposes of spousal rollovers thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of code sec_402 and and the associated regulations sec_403 of the code provides in relevant part that if any portion of the balance_to_the_credit of an employee in an annuity_contract described in sec_403 of the code is paid to him in an eligible_rollover_distribution within the meaning of sec_402 the employee transfers any portion of the property he receives in such distribution to an individual_retirement_plan or to an annuity_contract described in sec_403 of the code then such distribution to the extent so transferred will not be includible in the gross_income of the employee in the taxable_year that the distribution is paid sec_403b of the code provides that rules similar to rules of paragraphs through of sec_402 shall apply for purposes of sec_403 sec_402 of the code provides that the secretary may waive the day rollover requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver of under sec_402 revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred documentation submitted in this case shows that in be company n issued a check to taxpayer b in the amount of amount e representing her entire_interest in annuity contact x documentation submitted with this request also shows that amount e was deposited into account j taxpayer a’s savings account cl taxpayer a states that he intended to use amount axpayer b’s medical_expenses however taxpayer b died on lie the proceeds of annuity_contract x were used for such purpose amount e remains in account j taxpayer a is taxpayer b’s surviving_spouse and wants to roll over amount e into an ira in his own name hrerrrrer re rererrar ak in eer when company n distributed the entire proceeds of annuity_contract x to taxpayer b taxpayer a was not taxpayer b’s surviving_spouse or taxpayer b’s beneficiary because taxpayer a was still alive taxpayer a did not become taxpayer b’s surviving_spouse and her beneficiary i - a date which is subsequent to the date company n distributed the proceeds of annuity_contract x to her taxpayer a asks the service to waive the 60-day rollover requirement under code sec_402 so that he can roll over the proceeds from annuity_contract x into an ira in his own name which he could have done if he had received a distribution of the proceeds from annuity_contract x as taxpayer b’s surviving_spouse wien company n made a annuity_contract x was closed in distribution of the entire proceeds of annuity contact x to taxpayer b when taxpayer b died amount e was in taxpayer a’s savings account which is not an eligible_retirement_plan as defined in code sec_402 under code sec_402 sec_402 including the rollover rules applies to a distribution made from a retirement_plan to the surviving_spouse of an employee after the employee’s death in the same manner as if the surviving_spouse were the employee amount e was not received by taxpayer a as taxpayer b’s surviving_spouse and as such is not a qualifying_distribution eligible for rollover treatment under code sec_402 there is nothing in the code or the income_tax regulations that would permit the service to restore in taxpayer a any options he may have been entitled to under code sec_402 as taxpayer b’s surviving_spouse under the circumstances presented in this case the failure to waive the 60-day roliover requirement would not be against equity or good conscience therefore the request to waive to 60-day rollover period is denied with respect to the distribution of amount e from annuity_contract x and amount e will not be considered a rollover_contribution under code sec_402 no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that annuity_contract x met the requirements of code sec_403 at all times relevant to this transaction this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office rekkekkrrekrkkkkkerkekk if you have any questions concerning this ruling please contact hrkkeraa rrr akaiire ker erirer eee reere ete rast od sincerely yours ngned 2otcr b fled joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
